                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8     GERARDO HERNANDEZ,                                   Case No.19-cv-01259-VKD
                                                         Plaintiff,
                                   9
                                                                                              ORDER TO SHOW CAUSE RE
                                                  v.                                          SETTLEMENT
                                  10

                                  11     BERNARD ANDRE CARTAL, et al.,
                                                         Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff has notified the Court that he has settled this action with the defendants, and he

                                  15   requests that the parties be given until July 19, 2019 to “complete the settlement” and file a

                                  16   dismissal. Dkt. No. 11. In view of plaintiff’s representations, the Court vacates all previously

                                  17   scheduled deadlines and appearances.

                                  18           On or before July 19, 2019, the parties shall file a stipulated dismissal pursuant to Fed. R.

                                  19   Civ. P. 41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court

                                  20   order (i) by notice if the defendant has not filed an answer or motion for summary judgment, or

                                  21   (ii) by stipulation signed by all parties who have appeared. Because defendants have filed an

                                  22   answer, the parties must file a stipulated dismissal pursuant to Rule 41(a)(1)(ii).

                                  23           If a dismissal is not filed by the specified date, then the parties shall appear in Courtroom

                                  24   2, Fifth Floor, 280 South First Street, California on July 23, 2019, 10:00 a.m. and show cause, if

                                  25   any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a). Additionally, the

                                  26   parties shall file a statement in response to this Order to Show Cause no later than July 22, 2019

                                  27   advising as to (1) the status of their activities in finalizing settlement; and (2) how much additional

                                  28   time, if any, is requested to finalize the settlement and file the dismissal. If a dismissal is filed as
                                   1   ordered, the Order to Show Cause hearing will be automatically vacated and the parties need not

                                   2   file a statement in response to this Order.

                                   3          IT IS SO ORDERED.

                                   4   Dated: June 20, 2019

                                   5

                                   6
                                                                                                  VIRGINIA K. DEMARCHI
                                   7                                                              United States Magistrate Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
